Dismissed; Opinion Filed February 1, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01301-CV

                  JUAN Q. GARZA AND SYLVIA S. GARZA, Appellants
                                      V.
                    INFINITY ROOFING & SIDING, INC., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-02529-2017

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Nowell

       Before the Court is the parties’ joint motion to dismiss the appeal pursuant to settlement.

The parties ask we render judgment effectuating their agreement, vacate the trial court’s judgment,

and dismiss the case with prejudice. We grant the motion. Pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2), we vacate the trial court’s judgment without regard to the merits and dismiss

the case with prejudice. See TEX. R. APP. P. 42.1(a)(2).




181301F.P05                                       /Erin A. Nowell/
                                                  ERIN A. NOWELL
                                                  JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JUAN Q. GARZA AND SYLVIA S.                        On Appeal from the County Court at Law
 GARZA, Appellants                                  No. 3, Collin County, Texas
                                                    Trial Court Cause No. 003-02529-2017.
 No. 05-18-01301-CV         V.                      Opinion delivered by Justice Nowell,
                                                    Justices Myers and Osborne participating.
 INFINITY ROOFING & SIDING, INC.,
 Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment without regard to the merits and DISMISS the case with prejudice.

       We ORDER that each party bear its own costs of this appeal as agreed.


Judgment entered this 1st day of February, 2019.




                                              –2–